Citation Nr: 0931645	
Decision Date: 08/24/09    Archive Date: 09/02/09

DOCKET NO.  09-07 998	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for 
posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for bilateral hearing 
loss.

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	National Association of County 
Veterans Service Officers


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Gielow, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1943 to 
February 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) from a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in  
Newark, New Jersey

The Veteran testified before the undersigned Veterans Law 
Judge in June 2009.  A transcript of the hearing is of 
record.

In August 2009, the Board granted a motion to advance this 
case on the docket pursuant to 38 C.F.R. § 20.900(c) (2008).  
38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of entitlement to service connection for bilateral 
hearing loss and tinnitus are addressed in the REMAND portion 
of the decision below and are REMANDED to the RO via the 
Appeals Management Center (AMC) in Washington, DC.  


FINDING OF FACT

For the entire time on appeal, the Veteran's PTSD has been 
reflective of disturbances of depressed mood. 




CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for PTSD 
have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 4.1-
4.14, 4.130, Diagnostic Code (DC) 9411 (2008).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1 (2008).  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2008).  

However, the Board has been directed to consider only those 
factors contained wholly in the rating criteria.  See Massey 
v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. 
Principi, 16 Vet. App. 436 (2002) (finding it appropriate to 
consider factors outside the specific rating criteria in 
determining level of occupational and social impairment).  

Where there is a question as to which of two separate 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability more closely approximates the 
criteria required for that particular rating.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7 (2008).  
When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding the 
degree of disability, such doubt will be resolved in favor of 
the veteran.  38 C.F.R. § 4.3 (2008). 

As is the case here, where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, it is the present level of disability 
that is of primary concern.  See Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  Nevertheless, where the evidence 
contains factual findings that show a change in the severity 
of symptoms during the course of the rating period on appeal, 
assignment of staged ratings would be permissible.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).

In order to be entitled to the next-higher 50 percent rating, 
the evidence must show occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as:  flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
compete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130 (2008). 

After a thorough review of all of the evidence of record, the 
Board finds that the Veteran's symptoms do not more nearly 
approximate the rating criteria for the next-higher 50 
percent evaluation.  

Initially, the Board notes that the evidence does not 
demonstrate impaired judgment, impaired abstract thinking, or 
circumstantial, circumlocutory, or stereotyped speech.  In 
this regard, an August 2007 VA examination and February 2008 
and July 2009 private psychological examinations indicated 
that the Veteran's thought process and content were normal, 
logical, and coherent.  It was also noted that he was 
orientated to person, place, and time, and his judgment was 
"fair."  Additionally, his speech was described as 
"normal" in August 2007 and "deliberate and methodical" in 
February 2008 and July 2009.  

Next, the evidence does not demonstrate flattened affect.  
Despite the Veteran's reported complaint of frequently 
feeling like he had no feelings, his affect was noted as 
"appropriate" in the August 2007 VA examination and as 
"depressed" in the February 2008 and July 2009 private 
psychological examinations.  As the evidence demonstrates 
periods of appropriate and depressed affect, the Board finds 
that flattened affect has not been shown. 	

Also, the Board finds that the evidence does not demonstrate 
that the Veteran experienced difficulty in understanding 
complex commands.  In fact, despite his subjective complaints 
of trouble concentrating on tasks, the Board notes that, 
according to the February 2008 private psychological 
evaluation, he was promoted from a machinist to a 
metallurgist technician during the 27 years he worked for his 
last employer.  

Similarly, the August 2007 VA examination indicated that he 
was generally able to perform his job and that he was able to 
take care of all of his activities of daily living.  
Accordingly, given his noted functioning and employment 
capabilities, the Board finds that the evidence demonstrates 
his ability to understand complex commands.
 
Additionally, the evidence of record does not demonstrate 
impaired short- and long-term memory.  The Board acknowledges 
the Veteran's reported difficulty with memory and the fact 
that the private psychological evaluations noted poor long-
term memory.  However, the private examiner nonetheless 
determined that his short-term memory was adequate.  
Accordingly, the Board finds that the evidence does not 
support a finding of impairment in both short- and long-term 
memory.  

Next, although the Veteran identified panic attacks as one of 
a number of symptoms described as "serious or extreme 
problem," there is no evidence that the Veteran suffers from 
panic attacks on a weekly basis.  Therefore, the Board finds 
that the evidence fails to demonstrate panic attacks more 
than once a week.

Further, the Board finds that the weight of the evidence does 
not demonstrate difficulty in establishing and maintaining 
effective work and social relationships.  As stated above, 
the Veteran worked for 27 years at his last job and was 
promoted from a machinist to a metallurgist technician.  
Significantly, he did not report any problems at work during 
the August 2007 VA examination.  

Moreover, with regard to social relationships, the Board 
acknowledges that he has been married three times and that he 
reported feelings of distancing himself from others.  In this 
regard, during his June 2009 hearing testimony, he also 
stated that he did not have any friends.  Given the Veteran's 
reported history, the private psychological examinations also 
noted patterns of avoidance, detachment, and social 
withdrawal.  

Despite the Veteran's complaints of social isolation, 
however, it is noted that he has been married to his current 
wife for 35 years.  Moreover, a May 2007 VA treatment report 
indicated that he received support from his wife, friends, 
and family.  Additionally, during his June 2009 hearing, he 
testified that he frequently attended church, and, according 
to the August 2007 VA examination, he indicated that he 
generally liked to talk to people but sometimes rather be 
left alone and reported that his hobbies included playing 
golf and visiting with his family during holidays.  

Given the Veteran's employment history and noted familial and 
social connections, the Board finds that difficulty in 
establishing and maintaining social and work relationships 
has not been shown.  

Next, the Board acknowledges that the evidence demonstrates 
disturbances of motivation and mood.  Even though the private 
examiner described the Veteran as a "pleasant man," he was 
diagnosed with major depression, moderate, in addition to his 
chronic PTSD in February 2008.  More recently, in February 
2009, his major depression was characterized as "moderate to 
severe with no psychotic symptoms."

However, even considering the Veteran's demonstrated 
disturbances of mood, the Board finds that his symptoms do 
not more closely approximate a 50 percent disability rating.  
As stated above, flattened affect; irregular speech; 
difficulty in understanding complex commands; impairment of 
memory,  judgment, or abstract thinking; weekly panic 
attacks; and difficulty in establishing and maintaining 
effective work and social relationships have not been shown.  

The Board has also considered the Veteran's GAF scores, 
ranging from 40 to 55, which indicate severe to moderate 
overall disability impairment.  However, with regard to the 
weight to assign various GAF scores that have been assigned, 
the GAF scores must be interpreted "in the light of the 
whole recorded history, reconciling the various reports into 
a consistent picture so that the current rating may 
accurately reflect the elements of disability present."  38 
C.F.R. § 4.2 (2008).  

In this case, the Veteran's actual psychiatric symptomatology 
manifested by his PTSD is encompassed by the 30 percent 
disability rating criteria.  Given his demonstrated ability 
to function occupationally and the absence of more serious 
symptomatology reflected in the evidence of record, the Board 
finds that the clinical findings outweigh the general 
characterization of disability as reflected by the assignment 
of GAF scores.  Therefore, a disability rating in excess of 
30 percent is not warranted in this case based upon the GAF 
scores.

Next, the Board has also considered his statements alleging 
that his disability has increased in severity.  In rendering 
a decision on appeal, the Board must analyze the credibility 
and probative value of the evidence, account for the evidence 
which it finds to be persuasive or unpersuasive, and provide 
the reasons for its rejection of any material evidence 
favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. 
App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 
57 (1990). 

Competency of evidence differs from weight and credibility.  
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
latter is a factual determination going to the probative 
value of the evidence to be made after the evidence has been 
admitted.  Rucker v. Brown, 
10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 
469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 
25 (1991) ("although interest may affect the credibility of 
testimony, it does not affect competency to testify").

In this case, the Veteran is competent to report symptoms 
because this requires only personal knowledge as it comes to 
him through his senses.  Layno, 6 Vet. App. at 470.  However, 
while the Board acknowledges his belief that his symptoms are 
of such severity as to warrant a higher rating for his PTSD, 
disability ratings are made by the application of a schedule 
of ratings which is based on average impairment of earning 
capacity as determined by the clinical evidence of record.  

Therefore, the Board finds that the medical findings, which 
directly address the criteria under which the service-
connected disability is evaluated, are more probative than 
the Veteran's assessment of the severity of his disability.  
Accordingly, the Board attaches greater probative weight to 
the clinical findings than to his statements. See Cartright, 
2 Vet. App. at 25.  

The Board has further considered whether referral under the 
provisions of 38 C.F.R. § 3.321(b)(1)(2008) is warranted but 
finds that the evidence does not show that the Veteran's 
disability has caused marked interference with employment 
beyond that contemplated by the schedule for rating 
disabilities, necessitated frequent periods of 
hospitalization, or otherwise renders impractical the 
application of the regular schedular standards.

In this case, the evidence does not demonstrate frequent 
periods of hospitalization.  Further, there was no indication 
in the record that his disability resulted in any 
occupational impairment or that the average industrial 
impairment from the disabilities would be in excess of that 
contemplated by the assigned rating.  To the contrary, the 
Veteran indicated that he did not have any problems at work 
during the August 2007 VA examination.  Additionally, during 
his private psychological evaluations, he indicated that he 
had worked for almost 30 years at his previous job until he 
retired at the age of 63.

For these reasons, the Board finds that the requirements for 
a referral for an extraschedular evaluation for his 
disability under the provisions of 38 C.F.R. § 3.321(b)(1) 
have not been met.  Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218 (1995).  

In conclusion, the Board finds that Veteran's symptoms do not 
more nearly approximate the rating criteria for the next-
higher rating.  As the evidence weighs against the claim for 
an increased rating, his appeal is denied.  The Board has 
further considered the entire period of claim and further 
finds that the assignment of different ratings for different 
periods of time during the claim period is not warranted.  
Hart v. Mansfield, 21 Vet. App. 505 (2007).

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as 
amended), 3.326(a) (2008).

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

When VCAA notice is delinquent or erroneous, the "rule of 
prejudicial error" applies.  See 38 U.S.C.A. § 7261(b)(2).  
In the event that a VA notice error occurs regarding the 
information or evidence necessary to substantiate a claim, VA 
bears the burden to show that the error was harmless.  
However, the appellant bears the burden of showing harm when 
not notified whether the necessary information or evidence is 
expected to be obtained by VA or provided by the appellant.  
See Shinseki v. Sanders, 556 U.S. ___ (2009).  

For an increased-compensation claim, § 5103(a) requires, at a 
minimum, that VA notify the claimant that, to substantiate a 
claim, the medical or lay evidence must show a worsening or 
increase in severity of the disability, and the effect that 
such worsening or increase has on the claimant's employment 
and daily life.  Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).   

Further, if the diagnostic code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on 
employment and daily life (such as a specific measurement or 
test result), VA must provide at least general notice of that 
requirement.  VA must also provide examples of the types of 
medical and lay evidence that the claimant may submit (or ask 
the Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation.  Id. 

In this case, a letter satisfying the notice requirements 
under 38 C.F.R. § 3.159(b)(1) was sent to the Veteran in July 
2007, prior to the initial RO decision that is the subject of 
this appeal.  The letter informed him of what evidence was 
required to substantiate the claim and of his and VA's 
respective duties for obtaining evidence.   

Moreover, with respect to the Dingess requirements, the July 
2007 letter also provided the Veteran was given notice of 
what type of information and evidence he needed to 
substantiate his claim for an increased rating.  

Further, in December 2008, a letter was sent to the Veteran 
that met the requirements of Vazquez-Flores.  Specifically, 
the letter notified him that to substantiate his claim the 
medical or lay evidence must show a worsening or increase in 
severity of the disability and an effect on daily living.  
The latter was evident in the request that he provide a 
statement with regard to his disablement caused by the 
service-connected disorder.  Also, the letter informed him 
that certain evidence, including the severity and duration of 
symptoms, would be considered when determining the disability 
rating.   

Moreover, the letter provided him with the correct diagnostic 
criteria used to evaluate PTSD for VA compensation purposes.  
The claim was subsequently readjudicated, and a supplemental 
statement of the case was issued in February 2009.  Under 
these circumstances, the Board finds that the notification 
requirements of the VCAA have been satisfied as to both 
timing and content. 

Next, VA has a duty to assist a veteran in the development of 
the claim.  This duty includes assisting him or her in the 
procurement of service treatment records and other pertinent 
records, and providing an examination when necessary.  See 
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2008). 

After a careful review of the file, the Board finds that all 
necessary development has been accomplished, and therefore 
appellate review may proceed without prejudice to the 
Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
First, the RO has obtained VA treatment records, and the 
Veteran submitted statements and private medical evidence on 
his behalf.  Additionally, he was provided an opportunity to 
set forth his contentions during the hearing before the 
undersigned Veterans Law Judge in June 2009.    

Next, a specific VA medical examination pertinent to the 
issue on appeal was obtained in August 2007.  The Board also 
finds that the examination was adequate for evaluation 
purposes.  Specifically, the examiner reviewed the claims 
file, interviewed the Veteran, and conducted a psychological 
examination.  There is no indication that the VA examiner was 
not fully aware of the Veteran's past medical history or that 
he misstated any relevant fact.  

Therefore, the available records and medical evidence have 
been obtained in order to make an adequate determination as 
to this claim.

Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance is required to fulfill VA's 
duty to assist in the development of the claim.  Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

A rating in excess of 30 percent for PTSD is denied.


REMAND

In December 2007, the RO denied service connection for 
bilateral hearing loss and tinnitus.  In a statement dated 
January 2008, the Veteran requested that a Decision Review 
Officer review the decision denying these claims and 
specifically indicated that, without a favorable decision, 
his statement was to serve as a notice of disagreement and a 
statement of the case (SOC) should be forwarded in order to 
perfect his appeal.  

As the RO never readjudicated the claims or otherwise granted 
favorable decisions in these matters, the Board finds that 
the Veteran's January 2008 statement constituted a valid 
notice of disagreement with the December 2007 rating decision 
denying his claims for entitlement to service connection for 
bilateral hearing loss and tinnitus.  

However, to date, no SOC regarding these issues has been 
furnished.  In Manlincon v. West, 12 Vet. App. 238 (1999), 
the Court held that, when an appellant files a timely notice 
of disagreement as to a particular issue, and no SOC is 
furnished, the Board should remand, rather than refer, the 
claim for the issuance of an SOC.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

Issue a SOC to the Veteran and his 
representative on regarding the issues of 
entitlement to service connection for 
bilateral hearing loss and tinnitus.  The 
Veteran is informed that the claims will 
be returned to the Board following the 
issuance of the statement of the case 
only if the claims are perfected by the 
filing of a timely and adequate 
substantive appeal.  If a timely 
substantive appeal is filed, the issues 
should be certified to the Board for 
appellate consideration as appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


